Citation Nr: 1749860	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-06 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hip arthritis, to include as secondary to exposure to ionizing radiation.

2. Entitlement to service connection for fibrosis or myelofibrosis, to include as secondary to exposure to ionizing radiation.

3. Entitlement to service connection for a disability of the left leg and both ankles, also claimed as sore spots, bone bruises and bone spurs, to include as secondary to exposure to ionizing radiation.

4. Entitlement to service connection for head pain, to include migraine headaches, to include as secondary to exposure to ionizing radiation.

5. Entitlement to service connection for chronic fatigue syndrome, claimed as systemic disease manifested by fatigue and lethargy, to include as secondary to exposure to ionizing radiation.

6. Entitlement to service connection for hypertension, to include as secondary to exposure to ionizing radiation.

7. Entitlement to service connection for a disability of the prostate, to include as secondary to exposure to ionizing radiation.

8. Entitlement to service connection for pulmonary scars, to include as secondary to exposure to ionizing radiation.

9. Entitlement to service connection for chronic inflammation of the pulmonary system, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to December 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2007, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in July 2008, February 2010, and August 2016, when it was remanded for further development, to include obtaining additional VA examinations and opinions with regard to the issues on appeal.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran was exposed to ionizing radiation in service in 1952; the official dose estimate was 16 rem of external gamma radiation, with additional smaller doses of other radiation, totalling no more than 24 rem, well below the 50 rem level associated with serious delayed health consequences.

2. None of the Veteran's claimed disabilities of bilateral hip arthritis, fibrosis or myelofibrosis, left leg and bilateral ankle disabilities, head pain, fatigue and lethargy, hypertension, prostate disability, pulmonary scarring, or chronic inflammation of the pulmonary system are presumptive disabilities for radiation exposed veterans nor are they radiogenic conditions.

3. The Veteran's bilateral hip arthritis is not shown to be related to or otherwise the result of his service.

4. The Veteran does not have fibrosis and/or myelofibrosis.

5. Doctors can find no underlying pathology for the Veteran's reported sore spots, bone bruises, and bone spurs of the left leg and bilateral ankles.

6. The Veteran does not have migraine headaches and his reports of atypical head pain of unknown etiology are not shown to be disabling nor are they shown to be the result of service.

7. The Veteran does not have chronic fatigue syndrome and no distinct pathology not already service-connected has been found with respect to the Veteran's claims of fatigue and lethargy.

8. The Veteran's benign prostatic hypertrophy is not shown to be related to or otherwise the result of his service.

9. The Veteran's pulmonary disability of COPD is not shown to be related to or otherwise the result of his service; other pulmonary scarring has not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hip arthritis have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

2. The criteria for service connection for fibrosis and/or myelofibrosis have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

3. The criteria for service connection for a disability of the left leg and both ankles such as sore spots, bone bruises, and bone spurs, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

4. The criteria for service connection for head pain have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

5. The criteria for service connection for chronic fatigue syndrome or other disability characterized by fatigue and lethargy have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

6. The criteria for service connection for benign prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

7. The criteria for service connection for COPD or other pulmonary disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in May 2003.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Veteran's private treatment providers and VA.

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from January 2004, October 2008, January 2013, and November 2015.  There is no argument or indication that these examinations are inadequate.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

1. Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


2. Ionizing Radiation Claims

There are two ways to establish service connection for a disability resulting from in-service radiation exposure on a presumptive basis: (1) by establishing that one of a number of specified diseases first manifested after service and that the Veteran engaged in a "radiation risk activity"; and (2) by establishing that a "radiogenic" disease first manifested after service is a result of exposure to ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a Veteran who participated in a "radiation-risk activity" during active service are service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Participation in a "radiation-risk activity" means any of following (i) onsite participation in a test involving the atmospheric detonation of a nuclear device (without regard to whether the nation conducting the test was the United States or another nation); (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; (iii) internment as prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which (as determined by the Secretary) resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans described in clause (ii) of this subparagraph; (iv) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l (14)).  Id.  

In claims based on either participation in atmospheric nuclear testing or participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will in all cases be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  Id.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  Id.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Diseases presumptively service connected for Veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection may be established under 38 C.F.R. § 3.311 for certain disabilities that are deemed to be "radiogenic" diseases.  See 38 C.F.R. § 3.311 (b)(2)(iv).  Where it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).

When it is determined that a Veteran was exposed to ionizing radiation in service, and the veteran subsequently develops a radiogenic disease which first becomes manifest within a specified period, before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section; however, if any of these requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer. 38 C.F.R. § 3.311(b)(2).  If a claim is based on a disease not listed in 38 C.F.R. § 3.311, the claim is nevertheless to be considered under the regulation provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311 (b)(2), (4).

Finally, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Facts and Analysis

The Board notes that the documents referenced below generally refer to the dosage or amount of radiation exposure as measured in millirem, rem, rad, and sievert (Sv).  The term "rad" refers to a measurement of the amount of radiation energy absorbed by a mass of material.  The terms "rem" and "sievert" are both used to measure the relative biological damage in the human body, depending on the type of radiation.  1 sievert is equivalent to 100 rem.  1000 millisievert equal 1 sievert and 1000 millirem equal 1 rem.  (See generally, MIT News Office, March 28, 2011, http://news.mit.edu/2011/explained-radioactivity-0328.)  

In August 2003, the Veteran submitted a collection of articles on the impact of radiation exposure.  Included in the articles was a chart entitled Probable Health Effects resulting from Exposure to Ionizing Radiation.  (See Web/HTML, received 08/03/2003, p. 9.)  The chart specifically describes the immediate health effects of a dose of 10 to 50 rem as: "Most persons experience little or no immediate reaction.  Sensitive individuals may experience radiation sickness."  The delayed health effects were described as: "Transient effects in lymphocytes and neutrophils.  Premature ageing, genetic effects and some risk of tumours."  (p. 10.)

A February 2004 VA treatment note showed that the Veteran felt strongly that his various symptoms, including arthritis, hip pain, back pain, headaches, leg nodules that come and go, and fatigue were all related to his exposure to radiation.  (See Medical Treatment Records, received 04/02/2004, p. 1.)  He felt that VA owed him compensation for his exposure and noted that 4 other service members that were exposed to radiation at the same time had passed away.

A private medical statement submitted in June 2004 stated that the Veteran's chronic arthritis was presumed to be due to his radiation exposure and may be related to his ingestion of heavy metals from the atomic bomb detonations.  (See Third Party Correspondence, received 06/05/2004, p. 1.)

The Defense Threat Reduction Agency (DTRA) provided a letter in August 2007 regarding the Veteran's exposure to ionizing radiation during Operation TUMBLER-SNAPPER.  (See Third Party Correspondence, received 08/10/2007, p. 2.)  The DTRA described the Veteran's exposure as 16.000 rem of external gamma radiation, 00.500 rem of external neutron radiation, 00.100 rem of internal committed dose of alpha radiation to the thyroid, and 7.000 rem of internal committed dose of beta and gamma radiation to the thyroid.  

A letter from a private rheumatologist in April 2004 discussed the Veteran's history of being "directly exposed to high density atomic radiation from a nuclear blast" while in service.  (See Medical Treatment Records, received 10/07/04, p. 8.)  The provider noted that since that time the Veteran had noticed deterioration in his generalized health and felt that most of his current problems were due to long-term effects of the radiation, noting the deaths of several service companions from malignant and bone-marrow related conditions.  The Veteran complained of diffuse myalgias and arthralgias as well as chronic fatigue, which rendered him disabled.  The provider noted that the Veteran's physical findings (myalgias and arthralgias) were suggestive of an ongoing medical disorder which might have an immune or inflammatory component to it, such as a forme fruste autoimmune disease.  The provider was unsure whether this could have been triggered by radiation exposure and intended to screen him for immune-related diseases.  (p. 9.)  

At the Board hearing in November 2007, the Veteran testified that he had been experiencing joint pain off and on over the years, especially the hips, ankles, knees, and shoulders.  (See Hearing Testimony, received 11/14/2007, p. 8.)  He had consulted a private rheumatologist who told him that he had very bad arthritis and he was treated with cortisone shots.  The Veteran testified that after some effort he had received statements from the Department of Energy which included two different documents, showing that he had received 22 millirem (0.22 rem), or later 28 millirems (0.28 rems).  (p. 9.)  Dose reconstruction had shown up to 16 rems, which the Veteran stated was between 50 and 70 times more than what had originally been stated.  The Veteran discussed the immediate effects of the nuclear test he had experienced, including the dust which hung in the air which he stated consisted of plutonium particles which had been vaporized.  He had spoken with the head of the medical department at Los Alamos who had told him that the plutonium particles embedded in the bones and 30 to 50 years later decaying particles of plutonium would be released into the blood and the bone marrow and cause cells to mutate and die.  (p. 11.)  He stated that he didn't have fibrosis or myelofibrosis but wanted to be tested for those because a friend of his who had been present during the nuclear test had been diagnosed with it and had died recently.  He said he had been told his inflammation was a 10 on a 1 to 10 scale, and he tested anywhere between 50 to 100 for inflammation as opposed to a normal measurement of 20.  (p. 12.)  (Based on the Veteran's letter in April 2006, this apparently refers to the ESR, erythrocyte sedimentation rate.)  The Veteran stated that he didn't have headaches and had told VA that repeatedly over the years.  Rather, what he had was an occasional sharp shooting pain behind his eye sockets, possibly even in his brain, which came and went very quickly.  The first time it happened he had thought he was having a stroke, but a private neurologist had told him it could be due to his ionizing radiation exposure.

A private medical opinion submitted in September 2008 included a list and description of many of the Veteran's health problems.  (See Medical Treatment Records, received 10/01/2008, p. 1.)  The list included benign prostate hypertrophy, hypertension, arthritis, headaches, pulmonary inflammation and scarring, fatigue and lethargy.  The provider included an opinion which stated that all of these disabilities must be considered to be due, directly or indirectly, to the Veteran's history of exposure to heavy doses of ionizing radiation in service.  (p. 3.)

The VA examination in January 2013 included an opinion with respect to the conditions the Veteran felt were attributable to his radiation exposure.  (See VA Exam, received 01/22/2013, p. 90.)  Specifically, the examiner offered an opinion as to the etiology of hypertension, ankle bone spurs, muscle fibrosis, pulmonary inflammation (COPD), headache, prostate, arthritis of hips, and headache.  The examiner stated the opinion that all of these disabilities were at least as likely as not related to radiation exposure.  The rationale provided for the opinion was that research showed that cancers, fatigue, headache and other disorders were associated with high-dose exposure (greater than 50,000 mrem), including many cancers.  Literature from the Department of Health and Human Services literature also suggested a possible association between ionizing radiation exposure and prostate cancer, among other cancers, and there had been some reports of joint and inflammatory disorders such as arthritis being caused by radiation exposure.  Therefore, the examiner was of the opinion that the specific disabilities claimed by the Veteran were etiologically related to service or were caused or chronically worsened by the service-connected residuals of a thyroid tumor.  (p. 91.)

The Director of Environmental Health Service issued a Memorandum in July 2017 regarding the Veteran's exposure to ionizing radiation and its health effects.  (See Medical Treatment Record, received 07/24/2017, p. 1.)  The Director noted that the Veteran was initially exposure to ionizing radiation at age 20 and was claiming service connection for multiple disabilities, none of which were cancerous diseases.  The Director also noted that the threshold level at which relevant reports had stated it was possible that a connection might exist between exposure and non-cancer diseases was 0.5sv (50 rem), or 3 times the dose received by the Veteran.  Further, a report to the United Nations in 2006 stated that there was little evidence of increased risk of specific disease categories at doses less than 0.5 Sv (50 rem), namely stroke, coronary heart disease, digestive disease, and respiratory disease.  Therefore there was "little evidence of statistically demonstrable increased risk . . . at the low dose received" by the Veteran.  Based on this information, it was the Director's opinion that it was unlikely that the Veteran's exposure to ionizing radiation in service had caused his head pain, fibrosis/myelofibrosis, hypertension, benign prostatic hypertrophy, fatigue and lethargy, leg and ankle spots and sores, bilateral hip arthritis, chronic obstructive pulmonary disease (COPD), or pulmonary scarring.  (p. 2.)  

After considering all of the evidence of record, to include that set forth above, the Board finds that the Veteran does not have any current disability which is the result of his exposure to ionizing radiation in service.  The Board acknowledges that the Veteran was, indeed, exposed to ionizing radiation in service and as such is entitled to be considered under the laws and regulations related to such exposure.  None of the claimed disabilities, however, are included in the list of those which are entitled to presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Nor are these disabilities included in the list of radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  

The Board has considered whether there is other sufficient medical or scientific evidence that any of these disabilities is a radiogenic disease or that they were caused by the Veteran's exposure to ionizing radiation in service under the provisions of 38 C.F.R. § 3.311(b) and Combee.  The evidence in this case does not support such a determination for two reasons.  

First, the evidence is clear regarding the Veteran's exposure levels to radiation, which are shown as 16 rem of external gamma radiation or 0.16 sievert.  Even compounding all of the radiation listed in the DTRA letter, the Veteran's total exposure is 24 rem.  The relevant medical and scientific research, including that provided by the Veteran, shows that dosages below 50 rem or 0.50 sievert is not considered high-dose radiation exposure and is not associated with serious delayed health consequences.  The Director's opinion, based on this research, was that at the Veteran's dosage level there was little evidence of statistically demonstrable increased risk of disability.  

Second, the medical opinions of record which support a causal link between the Veteran's disabilities and his radiation exposure are not consistent with the other evidence of record.  Specifically, the June 2004 private opinion stated that the Veteran's arthritis "may be" due to ingestion of heavy metals, which is not shown in the evidence, and that arthritis is presumed to be due to radiation exposure, a statement inconsistent with VA law regarding presumed disabilities and unsupported by any rationale.  The September 2008 private opinion linked the Veteran's prostate disability, hypertension, headaches, pulmonary disabilities, arthritis, and fatigue to heavy doses of radiation.  However, as discussed above, the Veteran's exposure was not a heavy dose or high dose of radiation; therefore, the underlying rationale is based on an incorrect factual premise.  The same can be said for the January 2013 VA examiner's statement that the disabilities were due to service because of the high dose exposure.  The examiner cited to the level of high dose exposure, 50,000 mrem or 50 rem, apparently unaware of the fact that this was more than double the Veteran's actual exposure.  Inasmuch as these opinions are based upon an incorrect factual basis, they are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

As a result, the Board concludes that none of the Veteran's disabilities on appeal here were shown to be caused by or otherwise the result of his exposure to ionizing radiation in service; however, the analysis of the claims does not end there.

3. Other Grounds for Service Connection

In addition to the question of whether the Veteran's claimed disabilities were caused by his exposure to ionizing radiation in service, the Board is obligated to consider whether there are other grounds for service connection which may be applicable here.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Bilateral Hip Arthritis

The Veteran's service treatment records contain no discussion of any complaints, treatment, or diagnosis related to any hip disability.  Moreover, the Veteran has not asserted any injury or other trauma to his hips in service or any other perceived basis for service connection beyond the radiation exposure already addressed above.

A VA examination in October 2008 noted that the Veteran had bilateral hip pain and had been diagnosed with arthritis in 2000.  (See VA Exam, 10/28/2008, p. 15.)  As a result he was only able to stand for about 15 to 30 minutes at a time and used a cane to walk.  The examiner offered the opinion that the Veteran's bilateral hip arthritis was not caused by his service or related to any complaints of pain in service based on the fact that there was no evidence of trauma to the hips in service.  (p. 25.)  Rather, the examiner felt that it was more likely that the arthritis was due to normal aging in light of the fact that the Veteran was 76.

A VA examination in January 2013 noted that the Veteran had a diagnosis of bilateral hip arthritis in 1980.  (See VA Exam, received 01/21/2013, p. 22.)  The Veteran reported that he developed hip pain in 1980 which he felt was due to the after effects of exposure to atomic radiation.  Range of motion testing showed limitation of motion in both hips, with flexion to 110 degrees in the right hip and 115 degrees in the left hip.  The Veteran also had a loss of adduction to the extent that he could not cross his legs.  (p. 25.)  There was localized tenderness to palpation in both hips and the Veteran used a cane regularly for walking.  The Veteran reported pain on stooping, squatting, prolonged walking, and standing, and X-rays showed mild degenerative joint disease in both hips.  The examiner offered an opinion that the Veteran's bilateral hip arthritis was caused by or the result of his exposure to ionizing radiation in service based on some indication in the literature that showed reports of inflammatory conditions such as arthritis being caused by radiation.  (p. 91.)  

A clarification of the medical opinion provided in November 2015 noted that the Veteran had been diagnosed with degenerative joint disease of the hips at the January 2013 VA examination, but no opinion had been given as to etiology.  (See C&P Exam, received 11/04/2015, p. 5.)  The examiner noted that there was no evidence of any traumatic injury to the hips in service and that the Veteran's reported radiation exposure was not of a high enough level to contribute to musculoskeletal damage.  Therefore it was less likely than not that his hip arthritis was related to service; rather, it is more likely related to the normal aging process.

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for bilateral hip arthritis is not warranted.  Specifically, there is no evidence of any disability of the hips in service or within the first nearly 30 years after service.  The earliest diagnosis of bilateral hip arthritis has been given as either 1980 or 2000.  There are no competent medical opinions which link the Veteran's bilateral hip arthritis to service (outside of the radiation exposure therein already addressed).  The VA examiners in October 2008 and November 2015 both stated that the most likely cause of the Veteran's bilateral hip arthritis was normal aging.  For these reasons, service connection is denied.

Fibrosis/Myelofibrosis

At the January 2004 VA examination the Veteran reported that he had manifested a pallid complexion since his exposure to an atomic bomb blast in service.  He had also gradually developed fatigue.  (See VA Exam, received 03/24/2004, p. 2.)  He believed both of these symptoms indicated that he had myelofibrosis and an abnormality of the blood, although he had never been diagnosed by a physician with these or with anemia.  A friend of his from service had just died and had exhibited similar symptoms for about a year prior to his death and had been diagnosed with myelofibrosis.  The Veteran had not been receiving any medical treatment because he didn't like doctors, but realized that he would need to be evaluated, including with a hematological examination, to determine if he had fibrosis or myelofibrosis.  

A VA treatment note from February 2004 noted that the Veteran was concerned about myelofibrosis and was scheduled to receive a bone marrow biopsy the next day.  (See Medical Treatment Records, received 04/02/2004, p. 1.)

A VA examination in October 2008 noted that the Veteran did not know why the claim of fibromyalgia or fibrosis or myelofibrosis was ever included in his list of problems because he claimed he never had these diseases.  (See VA Exam, received 10/28/2008, p. 3.)  The examiner noted that there was no mention of any blood abnormalities of a possibly malignant or pre-malignant condition such as myelofibrosis noted in the Veteran's records.  The Veteran admitted that he had not been diagnosed with the disability, but he stated that he was worried about it.  On physical examination there were no signs of malignancy.  Therefore the examiner found that no diagnosis could be made because there was no pathology found.  (p. 13.)  

After consideration of all of the evidence of record, to include that set forth above, the Board finds that service connection for fibrosis and/or myelofibrosis is not warranted.  The evidence shows that the Veteran does not have these conditions and none of the pathology related to them was found on VA examination.  The Veteran has worried that he might have such a diagnosis because a buddy from service with the same radiation exposure had died of the disability and he thought some of his symptoms might be related.  The VA treatment notes and VA examinations show that there is no medical basis for finding such a disability to exist and the Veteran has not supplied any medical evidence of such a disability.  Therefore, no disability being present, the criteria for service connection have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Bone Bruises/Spurs of Left Leg and Both Ankles

The Veteran's service treatment records contain no discussion of any complaints, treatment, or diagnosis related to any bone bruises or bone spurs or sore spots on his legs or ankles.  Moreover, the Veteran has not asserted any injury or other trauma to his legs or ankles in service or any other perceived basis for service connection beyond the radiation exposure already addressed above.

A VA treatment note from August 2003 noted the Veteran's report of occasional bone pain in his lower extremities.  (See Medical Treatment Records, received 12/06/2003, p. 23.)  This happened 4 or 5 times a year for the past 5 years.

A December 2003 VA mental health treatment note included the Veteran's report that he had experienced pain in his lower right leg for 4 days, but the doctor didn't want to hear about it.  (See Medical Treatment Records, received 12/06/2003, p. 54.)  He felt this was part of plutonium poisoning.

At the VA examination in January 2004 the Veteran reported that every now and then he got a spot on the left shin like a stone bruise which was hard and tender and sometimes had a welt around it. (See VA Exam, received 03/24/2004, p. 8.) It went away when he rubbed it and he wondered if it was related to his radiation exposure.  He also reported localized swelling in a spot over the ankles and in the area of his feet that would come and go and was improved with rubbing.  Physical examination of both ankle joints showed a normal appearance with no heat, redness, swelling, effusion, drainage, or abnormal movement.  The Veteran also described having had some lumps in the tissue in the area of the lower legs, more on the left side, although those were not present at the time of the examination.  The examiner could not provide any diagnosis because there was no pathology present.   

A VA treatment note from February 2004 noted that the Veteran had two nodules in his right leg, just below the knee, and that he would be having a bone biopsy on them in the future.  (See Medical Treatment Records, received 04/02/2004, p. 1.)

A VA examination in January 2013 listed a diagnosis of bilateral ankle tendonitis diagnosed in 1980.  (See VA Exam, received 01/22/2013, p. 3.)  The Veteran stated that he was exposed to atomic radiation in 1952 and his ankles began to hurt at that time.  He experienced flare-ups when he walked for long periods.  Range of motion testing showed limitation of dorsiflexion to 15 degrees and limitation of plantar flexion to 30 degrees in both ankles.  He had pain on movement and pain on palpation, as well as shin splints in both legs.  (p. 9.)  He regularly used a cane to help him stand and walk.  X-rays of the Veteran's ankles did not show any abnormal findings or any fractures or dislocation.  The examination also included consideration of fibromyalgia as a possible source of the Veteran's periodic joint and muscle pains.  (p. 17.)  The Veteran reported widespread musculoskeletal pain, weakness in arms thigh and sometimes calf muscles, occasional fatigue and depression, and bad dreams.  The Veteran did not have any tender trigger points although he did have joint pain in the midline of both knees.  

A VA examination in January 2013 noted the Veteran's complaints of aches and pains in his muscles which he felt were caused by his exposure to radiation.  (See VA Exam, received 01/22/2013, p. 56.)  The examiner noted that the Veteran had injuries to the muscles in both lower legs, specifically knee and ankle pain.  (pp. 67-69.)   The examiner offered the opinion that the Veteran's musculoskeletal pain was related to his radiation exposure in service based on the fact that there were some reports of joint and inflammatory conditions being caused by exposure to lower doses of ionizing radiation.  (p. 91.)  

A clarification of the medical opinion provided in November 2015 addressed the question of etiology for the Veteran's ankle complaints.  (See C&P Exam, received 11/04/2015, p. 4.)  The examiner note that the January 2013 VA examination had yielded a diagnosis of ankle tendonitis, but had not provided an opinion as to whether this was related to service.  The examiner noted that the Veteran had not sustained any traumatic injury to the ankle in service.  He had reported radiation exposure, but the levels were not high enough to contribute musculoskeletal damage.  As a result, it was less likely than not that his ankle tendonitis was related to his service.

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for bone spurs, bone bruises, or sore spots of the left leg and bilateral ankles is not warranted.  Specifically, the VA examination in January 2004 and the opinion in November 2015 found no specific pathology related to the complaints of sore spots or bone bruises.  Nor has the Veteran provided any competent medical evidence that contains any diagnosis or discussion of pathology for such complaints.  The January 2013 VA examination found a diagnosis of ankle tendonitis, but there was no evidence of any trauma to the ankle in service.  Based on this, the November 2015 opinion found no basis for linking the Veteran's left ankle tendonitis to his service.  Consideration was given by the VA examiner in January 2013 to such explanations as fibromyalgia but the Veteran did not have any of the trigger point findings associated with that condition.  Again, the Veteran has provided no medical evidence of a diagnosis of fibromyalgia.  As there appears to be no underlying pathology to account for the Veteran's reports of occasional pain, the reports of pain alone are not sufficient for a grant of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection is denied because there is no disability.

Head Pain

A February 2003 neurology consultation included the Veteran's questions regarding ionizing radiation exposure.  (See Medical Treatment Records, received 12/06/2003, p. 130.)  He reported eye and head pain occurring every few months, which lasted less than a second and felt like an electrical shock either within his eye or in his brain, followed by a sensation like he could feel the surface of his brain.  He was not disturbed by those symptoms and didn't want to treat them and he didn't have any residual pain after the brief shock sensation.  He was convinced this symptom was related to his exposure to ionizing radiation in service.  The provider noted that a recent MRI of the brain showed small vessel ischemic changes consistent with a longstanding history of hypertension.  (p. 134.)  The provider diagnosed atypical head pain of unclear etiology.  The temporal nature of the pain was consistent with trigeminal neuralgia, but the location was not and the Veteran's description of the pain was somewhat bizarre.  Because, however, the Veteran was not concerned about the pains, which occurred only every 3 months, there was no need to treat them.

At the January 2004 VA examination the Veteran reported that he had not had headaches in 50 years but once in a while he got a sharp pain in the middle or inside his brain which lasted a second or a fraction of a second.  (See VA Exam, received 03/24/2004, p. 4.)  It would radiate to the left eye or behind the left eye and he wondered if that was what VA took to be a headache condition.  The pain had been occurring off and on with irregular frequency since the exposure to radiation in service.  The neurological examination was within normal limits and the VA examiner could not render a diagnosis because there was no pathology present.  

A private medical opinion submitted in September 2008 noted that the Veteran had never claimed headaches, but he did have acute sharp stabbing pain near the rear of the eyes.  (See Medical Treatment Records, received 10/01/2008, p.2.)  The provider noted that early CT scans performed at VA indicated possible brain damage.

A VA examination in October 2008 noted the Veteran's history of exposure to an atomic explosion in service and his statements that after that he began having occasional sharp, shock-like pain behind his eyes which lasted only a few seconds.  (See VA Exam, received 10/28/2008, p. 28.)  The examiner offered the opinion that the Veteran's infrequent head pain was not caused by or the result of service.  (p. 26.)  Rather, the intermittent retro-orbital head pain had been found to be atypical head pain of unknown etiology by the neurologist in February 2003.  

A VA examination in January 2013 noted that the Veteran had experienced headache pain in the past, but they had improved and he currently was not experiencing any headaches.  (See VA Exam, received 01/21/2013, p. 39.)  The examiner offered the opinion that the Veteran's headaches were related to his exposure to radiation in service based on the fact that cancer, headaches, and fatigue had been shown to be the result of exposure to high-dose radiation.  (p. 91.)  

In the VA Form 9 submitted in April 2015, the Veteran's representative noted that during the 14 years his claim had been pending before VA, no consideration had been given to whether the Veteran sustained a traumatic brain injury (TBI).  (See VA 9, received 04/11/2016, p. 1.)  The representative stated that the Veteran "was exposed to a nuclear blast!"  The representative further asserted that the Veteran's headaches were likely due to TBI from exposure to a 20 megaton blast at close range.

A VA examination in May 2016 noted that the Veteran's history of his experience during the nuclear testing was not consistent with a diagnosis of TBI or concussion.  (See C&P Exam, received 05/12/2016, pp. 1-2.)  Specifically, the Veteran reported that he was approximately two miles from the explosion, lying flat on the ground, when the bomb was tested.  He reported that when the bomb went off he could feel his brain slosh around; he denied having any loss of consciousness, being dazed or confused, or experiencing any neurologic symptoms.

After considering all of the evidence of record, to include that set forth above, the Board finds that there is no basis for service connection for atypical head pain.  Specifically, the various medical evaluations of the Veteran have yielded no true diagnosis of any underlying disability, only a discussion of intermittent retro-orbital head pain or atypical head pain.  As noted above, pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the Board notes that the Veteran informed the neurologist in February 2003 that the symptoms of head pain occurring for only a second a few times per year did not disturb him or cause any residual pain and he did not want to be treated for them.  By the Veteran's own description then, this fleeting pain with no known etiology or pathology is not disabling to him.  As such, service connection is not warranted here.

In so finding, the Board acknowledges the statement by the private provider in September 2008 that an earlier CT scan had indicated the possibility of brain damage.  There is no other notation of brain damage at any point in the record; while the CT in question was performed at VA, none of the VA treatment records reflect any significant findings of brain damage.  As such, the Board does not find a reference to a possible finding sufficient to support a claim of service connection where other medical examinations have yielded no evidence of pathology.  

In addition, the Board notes that a VA examination in May 2016 had considered the question of whether the Veteran had TBI or concussion as a result of his exposure to the atomic bomb blast in 1952.  Based on the Veteran's lay statements, the VA examiner found no basis for a diagnosis of TBI or concussion because the Veteran was not dazed or confused after the bomb, did not lose consciousness, and was lying flat on the ground when the bomb went off.  As such, service connection for head pain as a result of TBI is denied.  Should the Veteran wish to pursue a separate claim of service connection for TBI, that would be grounds for a separate adjudication.  

Fatigue and Lethargy

A letter submitted by the Veteran in March 2003 noted that his periodic lethargy and fatigue had been common since the late 1950s and was currently at its worst.  (See Statement in Support, received 03/21/2003, p. 2.)  The Veteran believed this was associated with his pallid complexion, which had diminished since the late 1990s, and that both were attributable to circulatory and nerve problems from the effects of over-exposure to ionizing radiation and were probably tied to his anxiety.

At the January 2004 VA examination the Veteran stated that he had been pale since the explosion in 1952.  (See VA Exam, received 03/24/2004, p. 3.)  He reported a feeling of fatigue that would come and go, sometimes once a month, sometimes twice, and might last a few days.  This was an overwhelming feeling and had been going on since the explosion, but it had become more prominent in the past 25 to 30 years.  He denied any history of known anemia, diabetes, or heart disease and did not carry a diagnosis of chronic fatigue from a doctor.  He stated that, surprisingly, over time the frequency of these overwhelming episodes of fatigue had decreased.  On examination, there were no signs of lymphadenopathy, and there was no pathology present to enable the examiner to render a diagnosis.  The examiner did note that some of the episodes of fatigue could be due to a variety of conditions to include psychiatric issues.  

A private medical opinion submitted in September 2008 noted that the Veteran suffered from fatigue and lethargy.  (See Medical Treatment Records, received 10/01/2008, p. 2.)  The provider described the Veteran's disability as periodic pallid complexion with days of extreme fatigue which had been going on for many years.  In the past it had last weeks or months, but presently was lasting only a day or two at a time and occurring a few times per year.  The Veteran also experienced nausea and queasiness during his episodes.  The provider had asked the Chief of Medicine at Los Alamos National Laboratories in Albuquerque NM about the possible causes and had been told it was likely due to bone leaching caused by embedded plutonium and radiation sickness.  

An October 2015 VA examination addendum noted that the Veteran did not have a diagnosis of chronic fatigue syndrome, had never been treated for chronic fatigue syndrome, and did not meet the criteria for chronic fatigue syndrome.  (See Medical Treatment Record, received 10/20/2015, p. 1.)  Rather the examiner noted that the Veteran had chronic kidney disease and COPD, was obese, and was being treated for depression, all of which could lead to feelings of fatigue and lethargy.  There was no diagnosed systemic disease connected to the Veteran's fatigue and lethargy, although those symptoms could also be the result of a thyroid disorder which was not well-controlled.  In the Veteran's case, his lab test results indicate that the Veteran's thyroid disability was well-controlled.  For these reasons, the examiner offered the opinion that the Veteran's complaints of fatigue and lethargy were most likely due to his history of chronic kidney disease, COPD, obesity, and depression, or to any combination of them.  His fatigue and lethargy had not been chronically worsened by his well-controlled thyroid disease.

The May 2016 VA examination for the Veteran's thyroid disability noted that the function impact of the disability was decreased productivity due to fatigue and sleepiness.  (See C&P Exam, received 05/16/2016, pp. 5-6.)

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for a specific disability manifested by fatigue and lethargy, to include chronic fatigue syndrome, is not warranted.  The Veteran has not been shown to have chronic fatigue syndrome and has not provided any medical evidence of such a diagnosis.  The Veteran does have service-connected disabilities of the thyroid and kidneys as well as anxiety, all of which are associated with symptoms of fatigue and lethargy, as noted by the VA examiners in October 2015 and May 2016.  The Board notes the Veteran's report of his conversation with the Chief of Medicine at Los Alamos; however, without a clear understanding of the facts provided to that physician regarding the level of the Veteran's radiation exposure, the Board cannot assign any probative weight to the possible diagnosis reported of bone leaching from embedded plutonium.  For all of these reasons, the Board finds that service connection for fatigue and lethargy is not appropriate here.

Benign Prostate Hypertrophy

At the January 2004 VA examination the Veteran reported that in the past few years he had experienced a problem with increased frequency of urination and sometimes he had pain although he did not have dribbling or hesitancy in his stream.  (See VA Exam, received 03/24/2004, p. 4.)  During the day he urinated three to five times and, at night, two to three times. He was given medication that seemed to improve the symptoms.  He has had some obstructive symptoms with his prostate gland but imaging studies did not show any hydronephrosis.  On physical examination the Veteran had edema of the bilateral lower extremities but no other signs of fluid overload.  The VA examiner noted that the presence of a cyst on the kidneys did not account for these symptoms.  The Veteran had been noted to have an enlarged prostate and was over 70 years old; he denied any history of prostate cancer.  The VA examiner diagnosed enlarged prostate and stated that it was not likely to be related to radiation exposure since it was not shown to be related to prostate cancer.  

A VA examination in October 2008 included the opinion that the Veteran's benign prostate hypertrophy was not caused by or otherwise the result of his military service.  (See VA Exam, received 10/28/2008, p. 25.)  The examiner noted that this disability is a normal part of the male aging process and, as the Veteran was 76 years old, this was a normal condition for a man his age.

A VA examination in January 2013 noted that the Veteran had been diagnosed with benign prostate hypertrophy (enlarged prostate gland) in 2002.  (See VA Exam, received 01/21/2013, p. 43.)  The Veteran said that if he took his medication he was fine, and denied any problems with urination.  The Veteran did not have any voiding dysfunction, retrograde ejaculation, or other reproductive abnormality, although his penis and testes were smaller than normal.  The examiner provided an opinion that the Veteran's prostate disability was the result of his exposure to radiation in service based on medical literature showing a possible connection between lower doses of ionizing radiation and prostate cancer.  (p. 91.)  

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for benign prostatic hypertrophy is not warranted.  Specifically, the Board notes that the Veteran was first diagnosed with prostate problems in 2002, some 50 years following service separation.  He has not at any time had a diagnosis of prostate cancer, which would be considered a radiogenic disease; rather, his sole diagnosis is enlarged prostate or benign prostatic hypertrophy.  As stated by the October 2008 VA examiner, this is a normal part of the male aging process and normal for a man in the Veteran's age group (over 70).  There are no other competent medical opinions linking this disability to service other than by way of radiation exposure, which was already addressed above.  For all of these reasons, the Board finds that service connection should be denied.

Pulmonary Scars/Chronic Pulmonary Inflammation

The Board notes that the Veteran has claimed both pulmonary scarring and pulmonary inflammation, sometimes characterized as COPD, as two separate disabilities.  Adjudication of the claims to date has continued to list them as two separate claims; however, when the evidence related to pulmonary symptoms is considered, it is difficult to distinguish the specific nature of the described disability.  As such, the Board will address both at once.

A VA treatment note from April 2003 noted that the Veteran had been diagnosed with COPD and referenced an X-ray from April 2002.  (See Medical Treatment Records, received 12/06/2003, p. 110.)  He reported shortness of breath with running after only 20 to 30 yards.  He did not have chest pain or wheezing, it was just difficult to breathe.

In a letter submitted by the Veteran in August 2003, the Veteran again noted that in service he had been subjected to contaminated dust and debris floating in the air and marched without being provided respirators to the point of detonation.  (See Correspondence, received 08/13/2003, p. 1.)  He stated that he had scarring in the pulmonary system which, when he exerted himself, caused extreme shortness of breath.  He stated that it "should be noted that ingested plutonium can cause pulmonary scarring."  He also stated that cell damaged caused by ingested heavy metal could cause chronic asthma and respiratory problems.

An August 2003 VA treatment note included the Veteran's report of progressive dyspnea on exertion.  (See Medical Treatment Records, received 12/06/2003, p. 23.)  He had previously been a long distance runner, which was an important part of his life.  He felt fatigued throughout the day and was scheduled for pulmonary evaluation later that month.  

At the January 2004 VA examination the Veteran reported that from time to time he got very short of breath with activity although at other times he was much better.  (See VA Exam, received 03/24/2004, p. 3.)  It had been worse over the past one and a half years and he had been told that he had asthma.  He also recalled being told that he may have scarring on his lungs which he knew could be connected to radiation exposure.  He denied any history of hospitalizations for his lung condition and used daily inhalers such as Combivent.  He denied having any exertional chest pain or history of cardiac pain.  On examination the Veteran had bilaterally symmetric breath sounds which were clear to auscultation with no rales or wheezing and no dullness on percussion.  Pulmonary function testing showed a mild restrictive pattern and the examiner diagnosed mild restrictive lung disease.  The examiner noted that while such a condition could be related to exposure to ionizing radiation, a connection could not be established unless imaging studies showed extensive scarring and fibrosis.  The Veteran would be sent for X-rays, but the examiner doubted that scarring and fibrosis would be shown because the Veteran's symptoms were very mild.  

A VA examination in 2008 noted the Veteran's complaints of dyspnea on exertion after walking for more than one half block.  (See VA Exam, received 10/28/2008, p. 30.)  He also became short of breath after climbing a flight of stairs.  He stated that he had never smoked regularly.  He denied any wheezing or coughing, but stated that he had been told he had asthma about 5 years prior.  A chest X-ray showed a calcified granuloma in the left midlung, which the provider described as a minor abnormality, but the lungs were otherwise clear.  (p. 33.)  The examiner offered the opinion that the Veteran's respiratory disability was not related to his military service.  (p. 26.)  The examiner noted that during service the Veteran did not complain of dyspnea on exertion or wheezing, but had experienced increased shortness of breath with exertion over the past 5 to 10 years.  He had recently been diagnosed with severe COPD and was started on inhalers.  

A VA examination in January 2013 noted that the Veteran had been diagnosed with COPD in 2002. (See VA Exam, received 01/22/2013, p. 72.)  The Veteran felt that this was due to his exposure to atomic radiation in service.  He used inhaled bronchodilators on a daily basis and had difficulty walking long distances as a result of his respiratory disability.  The examiner offered the opinion that the Veteran's respiratory problems were the result of his radiation exposure in service because high-dose radiation exposure had been shown to cause lung cancer and medical literature showed a possible connection between lower doses of ionizing radiation and respiratory cancers.  (p. 91.)  

A clarification of the medical opinion provided in November 2015 addressed the etiology of the Veteran's pulmonary inflammation, to include the COPD diagnosed at the January 2013 VA examination.  (See C&P Exam, received 11/04/2015, p. 5.)  The examiner noted that there was no evidence of any shortness of breath or other lung problems while the Veteran was in service.  He reported radiation exposure, but not at levels high enough to contribute to lung damage.  While COPD can be caused by smoking, the Veteran denied smoking.  The examiner concluded that the Veteran's COPD was less likely related to smoking but could not offer an opinion as to the cause in this instance.

After considering all of the evidence of record, to include that set forth above, the Board finds that there is no basis for service connection for any pulmonary disability, to include pulmonary scarring, chronic pulmonary inflammation, asthma, and COPD.  The Board acknowledges the Veteran's diagnoses of asthma and COPD at various times since 2002 but notes that neither was evident in service or in the first 50 years after service.  The VA examiner in October 2008 offered the opinion that the Veteran's respiratory or pulmonary disability was not related to his military service because he did not have any symptoms in service or for many years afterwards.  The November 2015 VA examiner could not offer an opinion as to the cause of the Veteran's COPD, although it was unlikely to be due to smoking given the Veteran's denial of having smoked.  The Veteran has not provided any competent medical evidence which links the respiratory/pulmonary disabilities to his service.  The opinion of the January 2013 VA examiner related to radiation exposure has already been addressed above and will not be given further consideration here.  For all these reasons, the Board finds that it has not been shown that the Veteran's pulmonary disabilities, to include pulmonary scarring, chronic pulmonary inflammation, asthma, and COPD, were incurred in or otherwise the result of service.  As such, service connection is not warranted.



ORDER

Entitlement to service connection for bilateral hip arthritis is denied.

Entitlement to service connection for fibrosis/myelofibrosis is denied.

Entitlement to service connection for bone bruises, bone spurs, and/or sore spots of the left leg and bilateral ankles is denied.

Entitlement to service connection for head pain is denied.

Entitlement to service connection for chronic fatigue syndrome or other disability manifested by fatigue and lethargy is denied.

Entitlement to service connection for benign prostate hypertrophy is denied.

Entitlement to service connection for a pulmonary disability, to include pulmonary scarring and COPD, is denied.



REMAND

The Veteran also seeks service connection for hypertension, which was diagnosed in October 2002 at the time of his thyroid surgery.  In the VA Form 9 filed in April 2016, the Veteran's representative asserted that the Veteran's diagnosed and service-connected anxiety disorder could be "manifest[ed] as high blood pressure/hypertension."  (See CVA 9, received 04/11/20116, p. 2.)  While the Veteran has been afforded VA examinations in the past, none have addressed the question of whether the Veteran's service-connected anxiety disorder may have caused or contributed to his hypertension.  As such, an opinion on that question, to include an examination of the Veteran if deemed necessary by the medical expert should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain a medical opinion, to include an examination if deemed necessary by the medical expert, with respect to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's hypertension was caused or aggravated (made permanently worse beyond the normal course of the disease) by the Veteran's service-connected anxiety disorder.  In providing the opinion, consideration should be given to recent medical research and literature discussing the effects of PTSD, with an explanation of any relevant differences between the symptoms of PTSD and anxiety disorder.

If it is found that the Veteran's service-connected anxiety disorder aggravated his hypertension, an opinion must be provided as to the baseline level of severity of the hypertension prior to such aggravation.

Complete access to the electronic claims file, including Legacy Content Manager and VBMS must be provided to allow for review of relevant documents.

Any opinions provided should be accompanied by a statement of the rationale or reasons for the opinions.

2. Then readjudicate the issue(s) on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


